DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “film carrier substrate, including a carrier substrate” in line 2. It is unclear if the “carrier substrate” is the same element as the “film carrier substrate” or an additional element. Further clarification is requested. 
NOTE: For the purposes of prior art, the examiner is considering “film carrier substrate” to be a separate element from the “carrier substrate”.   
Claim 18 recites “wherein the structure of the substrate is film”. It is unclear if this limitation refers to the “film carrier substrate” or the “carrier substrate” or both (i.e., if they are the same component). Further clarification is required. 
Claims 21-23 recite the limitation “a joining mechanism” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
NOTE: The examiner recommends amending the claim to “further comprising a joining mechanism”, or “further comprising a joining mechanism on the protective structure”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-40 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woloszko et al. (US 5,938,596). 
As to claim 17, as best understood in light of the 112 rejections above, Woloszko et al. discloses a wrap-around cuff electrode assembly comprising a flexible biocompatible film carrier substrate (tab electrodes, depicted as 10-12 in Figure 4A) and a carrier substrate (semi-cylindrical cuff, depicted as 15 in Figure 4A) which upon wrapping forms a tube (e.g., see Figures 3, 5 and 17A-17C); a protective structure (long flap, depicted as 16 in Figure 4A) applied 
As to claim 18, as best understood in light of the 112 rejections above, Woloszko et al. discloses the structure of the film carrier substrate is film (see Figure 4A). 
As to claims 19-20, as best understood in light of the 112 rejections above, Woloszko et al. discloses the protective structure (long flap) closed second state completely covers the carrier substrate of the cuff electrode wound to form a tube axially and in the peripheral direction of the tube (e.g., see Figures 3 and 5). 
As to claims 21-23, as best understood in light of the 112 rejections above, Woloszko et al. discloses a joining mechanism (short flap, depicted as 17 in Figures 3, 4A, 5, 15 and 17A-17C) is on the protective structure which is detachably and secures the protective structure in the second closed state (“Enveloping the outer end portion of the long flap, is an outer short flap 17” (col. 3, lines 32-33); also see Figures 3, 4A, 5, 15 and 17A-17C). 
As to claims 24-27, as best understood in light of the 112 rejections above, Woloszko et al. discloses the protective structure (long flap, depicted as 16 in Figures 17A-17C, for example) is connected by at least one web connecting section (root portion, depicted as 18 in Figures 17A-17C, for example) to the carrier substrate (see Figures 3, 5 and 17A-17C, for example). 
As to claims 28-32, as best understood in light of the 112 rejections above, Woloszko et al. discloses the protective structure is two cylindrical half shells (e.g., Figures 3, 5 and 17A-17C) 
As to claim 33, as best understood in light of the 112 rejections above, Woloszko et al. discloses the two cylindrical half shells are connected to each other by a solid joint (root portion, depicted as 18 in Figures 17A-17C) and can be changed from an open state into a closed second state enclosing the cylindrical hollow space (e.g., Figures 3, 5, 12-16 and 17A-17C, for example).
As to claim 34, as best understood in light of the 112 rejections above, Woloszko et al. discloses the protective structure is wrap around film cuff, which comprises a flat wrap enclosing a cylindrical hollow space (e.g., Figures 3, 5, 12-16 and 17A-17C). 
As to claim 35, as best understood in light of the 112 rejections above, Woloszko et al. discloses the protective structure in the closed second state has a surface radially facing away from the wrap axis on which at least one contact electrode is applied which is connected with an electrical conducting structure integrated within the protective structure and extending along the carrier substrate (e.g., see Figures 3, 5 and 17A-17C). 
As to claim 36, as best understood in light of the 112 rejections above, Woloszko et al. discloses the carrier substrate region is one piece wrapped to form a tube (e.g., see Figure 1-3, 5 and 17A-17C) which is a second carrier substrate region along which an electromechanical connecting structure is applied, to which an electrical supply and discharge structure is attached that extends to an implantable electrical supply unit, and the protective structure is attached to the electrical supply and discharge structure (e.g., see Figure 1 and 2A-2B). 
As to claim 37, as best understood in light of the 112 rejections above, Woloszko et al. discloses the second carrier substrate region is surrounded at least in sections by a sheathing of an elastic material (e.g., col. 3, lines 3-12; also see Figures 1 and 2A-2B, for example). 
As to claim 38, as best understood in light of the 112 rejections above, Woloszko et al. discloses the protective structure is connected in one piece to the sheathing (e.g., col. 3, lines 3-12; also see Figures 1 and 2A-2B, for example). 
As to claim 39, as best understood in light of the 112 rejections above, Woloszko et al. discloses the protective structure is connected in one piece to the carrier substrate (e.g., Figures 3, 5 and 17A-17C). 
As to claim 40, as best understood in light of the 112 rejections above, Woloszko et al. discloses the invention substantially as claimed with a carrier substrate is a pre-tensioned material which is a bias closed position (e.g., col. 4, lines 51-67) that, without an external force, assumes a predefined wrapping configuration.  
As to claim 42, as best understood in light of the 112 rejections above, Woloszko et al. discloses the carrier substrate region is a flexible, bio-compatible, carrier substrate, which assumes a shape of a tube by wrapping around an axis (e.g., see Figure 3, 4A, 5, 12-15 and 17A-17C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Woloszko et al. (US 5,938,596). Woloszko et al. discloses the invention substantially as claimed but does not expliciltly disclose the thickness of the carrier substrate or the protective structure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the thickness of the carrier substrate and protective structure to have a film layer thickness of 5 µm to 50 µm, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984.) See the MPEP 2144.04. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792